DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s arguments, see Applicant’s Remarks and Claim Amendment, filed 09/01/2022, with respect to the rejection(s) of claim(s) 1-4 and 6-20 under 35 U.S.C. 102(a)(1) over “Decision Guidance Methodology for Sustainable Manufacturing Using Process Analytics Formalism”, Shao et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Application of Hybrid Integrated Model Based on Mechanism Model Residuals in Fiber Production Melt Conveying”, Longhao Gong et al..

Abstract
3.	The abstract of the disclosure is objected to because Abstract: line 10, “comprising” should read --including--.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Application of Hybrid Integrated Model Based on Mechanism Model Residuals in Fiber Production Melt Conveying”, Longhao Gong et al. (referred hereafter Longhao Gong et al.).

Referring to claim 1, Longhao Gong et al. disclose a method for optimizing a process (Abstract), comprising:
receiving live operational data associated with a plurality of sub-processes of a process (e.g., “The polyester fiber production process includes three sub-processes of polymerization, melt conveying and spinning.” – Abstract; page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section);
selecting a pre-trained regression model (e.g., support vector regression (SVR) – Abstract; Figure 2) from a plurality of pre-trained regression models for each sub-process (page 341, 3 Experiment Design: 1st para.) of the plurality of sub-processes (pages 339-340, 2.1 GRU section, Figure 1; page 340, 2.2 SVR section);
generating a system-wide optimization model comprising a multi-period mathematical program model (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2; page 341, 3.1 The First Principle Model section), including:
one or more decision variables (e.g., pressure – Equations 16-21);
a plurality of constraints (page 340, 2.2 SVR section), wherein:
a first constraint of the plurality of constraints comprises one of the pre-trained regression models (page 340, 2.2 SVR section), and
a second constraint of the plurality of constraints comprises an operational constraint (page 340, 2.2 SVR section; page 342, 3.2 Experiment section, Figures 2 & 3); and
an objective function comprising a plurality of weights for each objective of each sub-process and each objective of the process (pages 339-340, 2.1 GRU section; page 340, 2.2 SVR section; pages 340-341, 2.3 Hybrid Integration Model section);
generating, via the optimization model, an operating mode trajectory comprising a plurality of intermediate operating modes at a plurality of intermediate times during a planning interval (page 342, 3.2 Experiment section, Figures 2 & 3); and
displaying a set-point trajectory recommendation in a graphical user interface based on the operating mode trajectory (pages 342-343, 4 Experimental Results and Analysis section; Figures 5-6; Tables 1-3).
As to claim 2, Longhao Gong et al. disclose a method for optimizing a process (Abstract), further comprising:
determining a current operating mode for the process based on the live operational data (page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section, Figure 3),
wherein selecting the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes is based, at least in part, on the current operating mode (page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section, Figure 3).
Referring to claim 3, Longhao Gong et al. disclose a method for optimizing a process (Abstract), wherein the live operational data is received from a plurality of sensors associated with the plurality of sub-processes (pages 340-341, 2.3 Hybrid Integration Model section).
As to claim 4, Longhao Gong et al. disclose a method for optimizing a process (Abstract), wherein
the plurality of pre-trained regression models comprises:
a first subset of static behavior models (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2); and
a second subset of transient behavior models (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2), and
each pre-trained regression model of the plurality of pre-trained regression models is associated with an operating mode (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2).
Referring to claim 5, Longhao Gong et al. disclose a method for optimizing a process (Abstract), wherein:
a first pre-trained regression model associated with a first sub-process comprises one of:
a multivariate adaptive regression splines model (page 340, 2.2 SVR section),
a regression tree model (page 340, 2.2 SVR section), or
a simple linear regression model (page 340, 2.2 SVR section); and
a second pre-trained regression model associated with a second sub-process comprises a long short-term memory (LSTM) neural network model or a generalized recurrent neural network (RNN) model (pages 339-340, 2.1 GRU section, Figure 1).

As to claim 6, Longhao Gong et al. disclose a method for optimizing a process (Abstract), further comprising:
determining, during the planning interval, a change of condition associated with at least one sub-process of the plurality of sub-processes (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3);
selecting an alternate pre-trained regression model from the plurality of pre-trained regression models for the at least one sub-process (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3); and
generating, via the optimization model, a revised operating mode trajectory (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3).
Referring to claim 7, Longhao Gong et al. disclose a method for optimizing a process (Abstract), further comprising:
monitoring set-point trajectory recommendation quality based on a deviation between a realized process output and an estimated process output based on the set-point trajectory recommendation (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3); and
retraining at least one pre-trained regression model of the plurality of pre-trained regression models based on the deviation exceeding a threshold (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3).
As to claim 8, Longhao Gong et al. disclose a method for optimizing a process (Abstract), further comprising:
calculating a plurality of error metrics, wherein each respective error metrics of the plurality of error metrics is associated with a unique combination of a sub-process of the plurality of sub-processes and a pre-trained regression model of the plurality of pre-trained regression models (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2),
wherein selecting the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes comprising selecting a sub-process of the plurality of sub-processes and a pre-trained regression model of the plurality of pre-trained regression models having a lowest error metric of the plurality of error metrics (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2).
Referring to claim 9, Longhao Gong et al. disclose a method for optimizing a process (Abstract), further comprising:
receiving historical time-series process data (pages 339-340, 2.1 GRU section; pages 340-341, 2.3 Hybrid Integration Model section, Figure 2);
deriving a plurality of features from the historical time-series process data (pages 339-340, 2.1 GRU section; pages 340-341, 2.3 Hybrid Integration Model section, Figure 2); and
training a plurality of regression models for each sub-process of the plurality of sub-processes (pages 339-340, 2.1 GRU section; pages 340-341, 2.3 Hybrid Integration Model section, Figure 2).
As to claim 10, Longhao Gong et al. disclose a method for optimizing a process (Abstract), wherein the operating mode trajectory is generated based on minimizing temporal deviations between operating mode clusters (page 340, 2.2 SVR section).
Referring to claim 11, Longhao Gong et al. disclose a system (Abstract), comprising:
a memory comprising computer-executable instructions (Abstract; Figure 1);
a processor configured to execute the computer-executable instructions and cause the system (Abstract; Figure 1) to:
receive live operational data associated with a plurality of sub-processes of a process (e.g., “The polyester fiber production process includes three sub-processes of polymerization, melt conveying and spinning.” – Abstract; page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section);
select a pre-trained regression model (e.g., support vector regression (SVR) – Abstract; Figure 2) from a plurality of pre-trained regression models for each sub-process (page 341, 3 Experiment Design: 1st para.) of the plurality of sub-processes (pages 339-340, 2.1 GRU section, Figure 1; page 340, 2.2 SVR section);
generate a system-wide optimization model comprising a multi-period mathematical program model (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2; page 341, 3.1 The First Principle Model section), including:
one or more decision variables (e.g., pressure – Equations 16-21);
a plurality of constraints (page 340, 2.2 SVR section), wherein:
a first constraint of the plurality of constraints comprises one of the pre-trained regression models (page 340, 2.2 SVR section), and
a second constraint of the plurality of constraints comprises an operational constraint (page 340, 2.2 SVR section; page 342, 3.2 Experiment section, Figures 2 & 3); and
an objective function comprising a plurality of weights for each objective of each sub-process and each objective of the process (pages 339-340, 2.1 GRU section; page 340, 2.2 SVR section; pages 340-341, 2.3 Hybrid Integration Model section);
generating, via the optimization model, an operating mode trajectory comprising a plurality of intermediate operating modes at a plurality of intermediate times during a planning interval (page 342, 3.2 Experiment section, Figures 2 & 3); and
displaying a set-point trajectory recommendation in a graphical user interface based on the operating mode trajectory (pages 342-343, 4 Experimental Results and Analysis section; Figures 5-6; Tables 1-3).
As to claim 12, Longhao Gong et al. disclose a system (Abstract), wherein the processor is further configured to cause the system to:
determine a current operating mode for the process based on the live operational data (page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section, Figure 3),
select the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes is based, at least in part, on the current operating mode (page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section, Figure 3); and
receive the live operational data from a plurality of sensors associated with the plurality of sub-processes (pages 340-341, 2.3 Hybrid Integration Model section).
Referring to claim 13, Longhao Gong et al. disclose a system (Abstract), wherein:
the plurality of pre-trained regression models comprises:
a first subset of static behavior models (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2); and
a second subset of transient behavior models (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2), and
each pre-trained regression model of the plurality of pre-trained regression models is associated with an operating mode (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2).
As to claim 14, Longhao Gong et al. disclose a system (Abstract), wherein the processor is further configured to cause the system to:
determine, during the planning interval, a change of condition associated with at least one sub-process of the plurality of sub-processes (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3);
select an alternate pre-trained regression model from the plurality of pre-trained regression models for the at least one sub-process (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3); and
generate, via the optimization model, a revised operating mode trajectory (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3).
Referring to claim 15, Longhao Gong et al. disclose a system (Abstract), wherein the processor is further configured to cause the system to:
monitor set-point trajectory recommendation quality based on a deviation between a realized process output and an estimated process output based on the set-point trajectory recommendation (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3); and
retrain at least one pre-trained regression model of the plurality of pre-trained regression models based on the deviation exceeding a threshold (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3).
As to claim 16, Longhao Gong et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), the method comprising:
receiving live operational data associated with a plurality of sub-processes of a process (e.g., “The polyester fiber production process includes three sub-processes of polymerization, melt conveying and spinning.” – Abstract; page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section);
selecting a pre-trained regression model (e.g., support vector regression (SVR) – Abstract; Figure 2) from a plurality of pre-trained regression models for each sub-process (page 341, 3 Experiment Design: 1st para.) of the plurality of sub-processes (pages 339-340, 2.1 GRU section, Figure 1; page 340, 2.2 SVR section);
generating a system-wide optimization model comprising a multi-period mathematical program model (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2; page 341, 3.1 The First Principle Model section), including:
one or more decision variables (e.g., pressure – Equations 16-21);
a plurality of constraints (page 340, 2.2 SVR section), wherein:
a first constraint of the plurality of constraints comprises one of the pre-trained regression models (page 340, 2.2 SVR section), and
a second constraint of the plurality of constraints comprises an operational constraint (page 340, 2.2 SVR section; page 342, 3.2 Experiment section, Figures 2 & 3); and
an objective function comprising a plurality of weights for each objective of each sub-process and each objective of the process (pages 339-340, 2.1 GRU section; page 340, 2.2 SVR section; pages 340-341, 2.3 Hybrid Integration Model section);
generating, via the optimization model, an operating mode trajectory comprising a plurality of intermediate operating modes at a plurality of intermediate times during a planning interval (page 342, 3.2 Experiment section, Figures 2 & 3); and
displaying a set-point trajectory recommendation in a graphical user interface based on the operating mode trajectory (pages 342-343, 4 Experimental Results and Analysis section; Figures 5-6; Tables 1-3).
Referring to claim 17, Longhao Gong et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein the method further comprises:
determining a current operating mode for the process based on the live operational data (page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section, Figure 3),
wherein selecting the pre-trained regression model from the plurality of pre-trained regression models for each sub-process of the plurality of sub-processes is based, at least in part, on the current operating mode (page 341, 3 Experiment Design: 1st para.; page 342, 3.2 Experiment section, Figure 3), and
wherein the live operational data is received from a plurality of sensors associated with the plurality of sub-processes (pages 340-341, 2.3 Hybrid Integration Model section).
As to claim 18, Longhao Gong et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein:
the plurality of pre-trained regression models comprises:
a first subset of static behavior models (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2); and
a second subset of transient behavior models (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2), and
each pre-trained regression model of the plurality of pre-trained regression models is associated with an operating mode (pages 340-341, 2.3 Hybrid Integration Model section, Figure 2).
Referring to claim 19, Longhao Gong et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein the method further comprises:
determining, during the planning interval, a change of condition associated with at least one sub-process of the plurality of sub-processes (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3);
selecting an alternate pre-trained regression model from the plurality of pre-trained regression models for the at least one sub-process (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3); and
generating, via the optimization model, a revised operating mode trajectory (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3).
As to claim 20, Longhao Gong et al. disclose a non-transitory computer-readable storage medium comprising computer-readable program code that, when executed by one or more computer processors of a processing system, cause the processing system to perform a method of optimizing a process (Abstract), wherein the method further comprises:
monitoring set-point trajectory recommendation quality based on a deviation between a realized process output and an estimated process output based on the set-point trajectory recommendation (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3); and
retraining at least one pre-trained regression model of the plurality of pre-trained regression models based on the deviation exceeding a threshold (page 342, 3.2 Experiment section, Figure 3; pages 342-343, 4 Experimental Results and Analysis section, Figures 5-6, Tables 1-3).
Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2857